Exhibit 10.2

TERMINATION AND RELEASE AGREEMENT

Gary R. Whitaker (“Employee”) and GrafTech International Holdings Inc., its
successors, assigns, parents, subsidiaries, divisions, affiliates, officers,
directors, employees, agents and representatives (collectively, “Employer”)
hereby knowingly and voluntarily agree to enter into this Settlement and Release
Agreement (“Agreement”) made this 30th day of June 2008, in order to resolve all
outstanding issues and set forth all the obligations between the parties arising
out of Employee’s employment and separation from employment with Employer.

NOW, THEREFORE, Employee and Employer, in consideration of the mutual promises
and covenants contained herein, agree as follows:

First: Employee’s employment with Employer will terminate effective June 30,
2008. During the notice period, Employee agrees to continue the performance of
his duties and responsibilities in a professional manner and to cooperate in the
transition of such duties and responsibilities.

Second: In consideration for entering into this Agreement, Employer will pay
Employee his regular monthly base salary ($24,153.75), less applicable payroll
deductions and in accordance with Employer’s regular payroll practices, through
December 31, 2008. In addition, Employer shall pay to Employee all outstanding
accrued vacation for 2008. Employee will retain right to 21,999 unvested shares
as restricted stock; 6,666 shares will time vest as of May 1, 2009 and 15,333
shares will performance vest on February 28, 2009, provided the Company meets
its targets for vesting under the Long Term Incentive Plan, if not, then 10,000
shares will time vest on February 26, 2010, in accordance with the time vesting
provisions applicable to restricted stock granted on October 23, 2006 and the
balance of 5,333 shares will be canceled.

Third: Employee acknowledges that he has been advised that he may continue
health insurance benefits pursuant to COBRA and that he will receive additional
information regarding COBRA under separate cover. Further, Employer agrees that
provided Employee elects to continue coverage under COBRA the premium payments
for such coverage will be the same as if he were an active employee until the
earlier of December 31, 2008, or the date on which Employee becomes enrolled in
comparable medical coverage under another group plan. Thereafter, all premium
payments will be the responsibility of Employee.

Fourth: Employer will provide outplacement service through Lee Hecht Harrison
for a period of twelve (12) months following the date of termination of
employment.

Fifth: All obligations under this Agreement shall commence after this Agreement
has been executed and the seven (7) day revocation period provided for herein
has expired. Benefits under this Agreement will be revoked if Employee
terminates employment prior to June 30, 2008, or if Employee fails to cooperate
with the transition of his duties and responsibilities during the notice period.



--------------------------------------------------------------------------------

Sixth: Upon termination, Employee will return all Employer-owned or leased
property, documents, records and other information of any type whatsoever
concerning or relating to the business and affairs of Employer or any successor.

Seventh: Employee acknowledges that he is not entitled to any other benefits,
payments or wages, except as set forth in this Agreement. This Agreement
supersedes any and all previous agreements and plans, whether written or oral,
between Employee and Employer.

Eighth: Employee agrees that acceptance of this Agreement constitutes a
complete, voluntary and knowing waiver of any claims that may be legally waived,
asserted or non-asserted, that Employee may have against Employer arising out of
his employment and termination of employment (other than Employee’s vested
rights under Employer’s pension plan), including any claims Employee may have
under applicable state laws for torts, contracts or employment agreements or
under any federal, state, or local statute, regulation, rule, ordinance or order
which covers or purports to cover or relates to any aspect of employment,
including, but not limited to, discrimination based on race, sex, age, religion,
national origin, sexual orientation, physical, medical or mental condition, or
marital status under, among other statutes, Title VII of the Civil Rights Act of
1964 as amended, the Civil Rights Act of 1991, the Americans with Disabilities
Act as amended, the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act as amended, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Ohio Civil Rights Act, and any other federal, state or
local civil rights, disability, discrimination, retaliation or labor law, or any
theory of contract or tort law.

Ninth: As a material inducement to Employer to enter into this Agreement,
Employee hereby irrevocably and unconditionally releases, acquits and forever
discharges Employer, and its direct and indirect partners, shareholders,
affiliated corporations or entities, and each of Employer’s and such
shareholders’ directors, officers, employees, representatives, attorneys and all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), or any of them, from any and all charges, complaints, claims,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, known or unknown, which Employee now has,
owns, holds or claims to have, own or hold, from the beginning of time until the
date hereof, arising out of or in any manner relating to all events or
circumstances in any way related to Employee’s employment with Employer or the
separation of that employment against each of the Releasees.

Tenth: Nothing in this Agreement, including the payment of any sum by the
Employer, constitutes an admission by the Employer of any legal wrong prohibited
by local, state, and federal law, contract, or tort, rule or regulation in
connection with the employment and termination of Employee’s employment.

Eleventh: In the course of his employment with Employer prior to the date
hereof, Employee may have had access to confidential and proprietary information
and records, data and other trade secrets of Employer (“Confidential
Information”). Confidential Information shall include, without limitation, the
following types of information or material, both existing and contemplated,
regarding Employer or its subsidiary or affiliated companies: corporate
information, including plans, strategies, policies, resolutions and any
litigation or negotiations; marketing information, including strategies,
pricing, methods, customers, prospects or market research data; financial
information, including cost and performance data, debt arrangement, equity
structure, investors and holdings; operational information,

 

2



--------------------------------------------------------------------------------

including trade secrets and technical information; and personnel information,
including personnel lists, resumes, personnel data, organizational structure,
compensation structure and performance evaluations. Employee shall not directly
or indirectly disclose Confidential Information to any person or entity or use
any Confidential Information in any way. For purposes of this paragraph,
Confidential Information does not include any publicly available information or
any information, artwork, prints, patents or other rights that Employee had or
owned prior or subsequent to employment with Employer, or personal information
specifically related to the Employee such as his own employment salary,
compensation, positions held, performance, accomplishments and resume.

Twelfth: Employee acknowledges that the terms of this Agreement and all
discussions relating to it are confidential and agrees that he will not divulge
the terms of this Agreement to any third party, except his immediate family,
financial advisor, attorney or as required by court order, provided that any
person to whom disclosure is made is advised of the non-disclosure provisions of
this Agreement and agrees to keep the existence and terms of this Agreement
confidential, unless otherwise ordered by a court.

Thirteenth: This Agreement shall be construed under Ohio law, without regard to
conflicts of laws principles, and any actions relating thereto must be brought
within the State of Ohio. If any provision or clause of this Agreement is held
to be invalid by a court of competent jurisdiction, then such provision or
clause shall be severed herefrom without affecting any other provision or clause
of this Agreement, the balance of which shall remain in full force and effect.

Fourteenth: This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements of
the parties, whether oral or written. No provision of this Agreement may be
modified, except by a written instrument duly signed and acknowledged by the
parties hereto.

Fifteenth: Employee agrees not to volunteer to directly or indirectly take,
support, encourage or participate in any action or attempted action which in any
way would damage the reputation of Employer, its parent, direct and indirect
shareholders, affiliated corporations or entities, and each of Employer’s and
such shareholders’ directors, officers and employees. Employer agrees not to
volunteer to directly or indirectly take, support, encourage or participate in
any action or attempted action which in any way would damage the reputation of
Employee.

Sixteenth: Employee agrees that he will cooperate as reasonably necessary
consistent with his business obligations in any legal disputes and/or
proceedings and/or business matters relating to issues and/or incidents which
took place during his term of employment. Such cooperation may include
appearances in court or discovery proceedings. Employee’s reasonable
out-of-pocket expenses including but not limited to other lost wages or business
income incurred in connection therewith shall be borne by the Employer.

Seventeenth: Employee represents and warrants that he has not commenced or
caused to be commenced any civil action against the Employer and agrees that he
will not cause such civil action to be commenced in the future for any matter
within the scope of this Agreement. Civil action does not include administrative
proceedings or government investigations.

 

3



--------------------------------------------------------------------------------

Eighteenth: By this Agreement, Employee intends and agrees to remove himself
from consideration for future employment with the Employer. Employee agrees that
he will not at any time in the future seek employment, reemployment or
reinstatement with the Employer, and hereby waives any right that may accrue
from any rejection of any such application for employment that he may make
notwithstanding this provision.

Nineteenth: The provisions of the Age Discrimination in Employment Act provide
that the Employer advise you to consult with an attorney before signing this
Agreement. That is, of course, entirely your decision. The law also requires
that you be given at least 21 days to consider signing this Agreement. Lastly,
the law provides that if you sign this Agreement, you will have seven (7) days
to revoke it. If not revoked in writing by you before that seven-day period
expires, the Agreement will become effective.

Twenty-First: Employee agrees to provide consulting services to the Company
through December 31, 2008 to help ensure an orderly transition of
responsibilities. Details of the consulting arrangement to be provided in a
separate agreement.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify the parties’ agreement to the terms of this
Agreement, the parties have executed this Agreement on the date set forth
opposite their signatures which appear below.

 

Date: 6/30/08  

/s/ Gary R. Whitaker

  Employee   GRAFTECH INTERNATIONAL HOLDINGS INC. Date: 6/30/08   By:  

C.S. Shular

 

4